Citation Nr: 0518867	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for left high ulnar nerve 
palsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1970 to 
February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The appellant and his 
representative appeared before the undersigned Acting 
Veterans Law Judge via videoconference hearing at the RO in 
March 2003.  This matter was remanded by the Board in October 
2003 for further development, including scheduling a VA 
examination.  A VA examination was conducted in February 2004 
and a supplemental statement of the case (SSOC) was issued in 
March 2005.  

The veteran submitted a written statement directly to the 
Board, received May 2005.  Although the written statement did 
not include a waiver of initial consideration by the RO, no 
new evidence was submitted in the statement.  The veteran 
essentially reiterated the assertions raised in prior written 
statement and from his personal hearings in June 2002 and 
March 2003.  No new pertinent evidence or information was 
provided in the statement.  As such, a waiver is unnecessary 
before adjudication on the merits.


FINDING OF FACT

A left high ulnar nerve palsy (left arm disability) was not 
noted at the time of entry into active service, however the 
probative evidence clearly and unmistakably establishes that 
the veteran's left elbow disability existed before 
examination, acceptance and enrollment and was not aggravated 
during active duty service.



CONCLUSION OF LAW

A left arm disability preexisted service and was not 
aggravated therein.  38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Following the October 2003 remand, the RO notified the 
veteran of the evidence and information necessary to 
substantiate his claim in a letter dated January 2004.  The 
VA fully notified the veteran of what is required to 
substantiate such claims in the letter, and in the statement 
of the case (SOC) and SSOC.  Together, the VCAA letter, SOC, 
and SSOC provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment or to provide a properly 
executed release so that VA should request the records for 
him, and that he could submit any evidence in his possession.  
No other evidence has been identified by the veteran.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA examination report dated in February 
2004, statement from the veteran's sister, and written 
statements and testimony from the veteran.  As a VA 
examination and service medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.   

II.  Service Connection

The veteran is claiming service connection for left arm 
disorder.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation); 38 C.F.R. § 3.304(b) (May 4, 2005).

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. 
App. 466, 468 (1995).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004) (emphasis added). 

The Court has held that a corollary to the Secretary's 
definition of "disability" in 38 C.F.R. § 4.1 is that an 
increase in disability must consist of worsening of the 
enduing disability and not merely a temporary flare-up of 
symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  

Upon review, a preexisting left arm disability was not noted 
at the time the veteran had been examined, accepted and 
enrolled for active service.  In the veteran's enlistment 
examination in November 1970, no defects or disorders 
involving the left arm were noted other than a small scar on 
the left elbow.  In the accompanying report of medical 
history, the veteran reported a history of "crush elbow 
pinch nerve" seven years ago.  Nevertheless, clinical 
examination of the upper extremities, including left arm, was 
normal on entrance examination.  

As no left elbow disability was noted when he had been 
examined, accepted, and enrolled for service, he is presumed 
to have been in sound condition at that time and thus, the 
presumption of soundness applies in this case.  Since the 
record demonstrates that the veteran served after December 
31, 1946 and during wartime, the provisions of 38 U.S.C.A. 
§ 1111 apply in this case.  Therefore, the initial question 
is whether the evidence clearly and unmistakable demonstrates 
that the veteran's left arm disability preexisted active 
service.  

Service medical records showed that the veteran complained of 
instability with his left arm in March 1970.  Clinical record 
dated December 3, 1970 showed wrist drop, ulnar paresis.  A 
physical profile was issued on December 4, 1970, noting ulnar 
paresis.  Orthopedic record dated January 6, 1971 noted a 
history of crush injury as a child with resulting high ulnar 
palsy and some apparent return of function.  It was noted 
that the veteran could not handle a weapon.  Examination 
noted muscle atrophy and mild ulnar deformity.  The veteran 
was referred for a medical board review.  

The Medical Board report indicated that the veteran was in 
his fourth week of training after having been inducted on 
November 19, 1970.  The veteran complained of weakness of 
left forearm and hand.  The veteran had difficulty with 
pushups, overhead bars and an inability to handle a weapon 
because of left arm weakness.  

Examination revealed active range of motion for the left 
elbow as 15 degrees to 135 degrees with full extension 
passively.  Wrist and finger joints had full motion.  A mild 
gun stock deformity was noted on the left elbow.  There was a 
half-inch muscle atrophy of the left distal arm with marked 
atrophy of all left hand intrinsic musculature with total 
absence of first dorsal interosseous muscle and marked 
generalized weakness of all intrinsic left hand function.  
There was also marked atrophy of all thenar musculature 
producing a claw thumb deformity.  The veteran was not able 
to oppose the tips of thumb and little fingers.  There was 
marked weakness of flexor carpal radialis.  The veteran was 
not able to forcefully radially deviate the hand falling into 
marked ulnar angulation.  The diagnosis was high ulnar nerve 
palsy with weakness of forearm as well as hand musculature 
and thenar eminence involvement presumable on basis of prior 
ulnar innervation of this musculature.  The veteran was 
subsequently suspended from all training and returned to duty 
for separation as erroneuous enlistment.  

A Medical Board Proceedings report dated on January 7, 1971 
indicated that the Medical Board determined that the 
veteran's disability existed prior to entry on active duty 
service.   

There is pre-service medical evidence supporting the 
conclusion reached by the Medical Board that the veteran had 
a preexisting left arm disability.  A July 25, 1969 letter to 
the Draft Board from the Louisiana State Department of Health 
explained the veteran's left arm disability.  The veteran had 
been referred to the Handicapped Children Clinic in 1951 due 
to a broken left arm.  The arm had been placed in a cast and 
the arm muscles had atrophied.  The veteran had marked 
disability with respect to his hand.  The examiner felt that 
transplanting the ulna nerve forward would benefit the 
veteran.  An ulna nerve transplant was performed in February 
1964.  In May 1964, a doctor indicated considerable 
improvement in the function of the arm.  In October 1966, an 
examiner indicated that there was continued improvement with 
still some weakness in the left arm.  No further treatment or 
follow-up care was indicated after October 1966. 

There is no evidence of record contradicting the findings of 
the Medical Board pertaining to the preexisting left arm 
condition.  In fact, the Board also notes that the veteran 
does not contend that his left arm disability was incurred 
during active service.  In written statements and testimony, 
the veteran asserted that he aggravated his left arm problem 
during a basic training incident in service.  

As such, despite the fact that a left arm disability was not 
noted at the time of entry into active service, the probative 
evidence from the Medical Board examination and the written 
statement from the Louisiana Department of Health concerning 
the veteran's prior left arm injury, unmistakably establishes 
that the veteran's left arm disability existed before 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b) (2004).  The next question is whether 
the evidence clearly and unmistakably demonstrates that the 
veteran's preexisting left arm disability was not aggravated 
by such service.  38 C.F.R. § 3.306(a) (2004).

In his notice of disagreement and subsequent testimony before 
a Decision Review Officer and the undersigned Judge, the 
veteran asserted that he was hit on the left arm with a 
"polo bar", or pujol stick, during hand to hand combat 
training and that this incident aggravated his left elbow 
disability.  In support of his contentions, the veteran 
submitted  a written statement from his sister, who observed 
that after the veteran returned from the Army, his left arm 
got progressively worse.  Before the undersigned Judge, the 
veteran's representative presented persuasive arguments that 
the case required a VA examination report to determine the 
etiology of the veteran's left arm disability.

At a February 2004 VA examination, the veteran stated that 
when he entered the Army, he informed the Army that he 
injured his left arm when he was seven years old, after he 
fell on a concrete sewer area.  After reviewing the medical 
evidence of record, the examiner performed a physical 
examination.  Clinical findings show atrophy of the 
musculature at the distal mot portion of the ulna and radius. 
The atrophy continued down to the intrinsic and interosseous 
muscles of the left hand and to the thenar compartments of 
the left hand.  X-rays of the left forearm and left wrist 
show no fractures or abnormalities.  X-rays of the left hand 
show minimal degenerative changes of the dip joints of the 
fingers.  The examiner diagnosed the veteran as having high 
ulnar nerve palsy due to a pre-military injury during the 
veteran's childhood.  

It was the examiner's opinion after review of the veteran's 
C-file, including the Medical Board and service medical 
records, that it was not at least as likely as not that the 
veteran's preexisting disability worsened during his active 
duty service.  The examiner explained that the veteran was 
only in his fourth week of basic training when it was 
discovered that he had atrophy of the left upper extremity 
and was having difficulty performing his overhead bars, 
pushups, and handling his weapon with his left hand.  The 
veteran's letter from the Louisiana State Department of 
Health noted improvement in the left upper extremity as a 
youth post his left ulnar nerve transposition.  The doctor 
documented that the veteran had severe left hand weakness as 
a result of the original crush and stated that the veteran 
had a marked disability with respect to the left hand.  The 
Medical Board examination documented and confirmed these same 
findings.  The examiner stated that the above information was 
the basis of his conclusions. 

The Board finds that the February 2004 VA medical opinion is 
entitled to the greatest degree of probative weight.  The 
opinion was based upon examination of the veteran and review 
of the record.  In addition, the examiner's analysis of the 
veteran's left arm treatment before and during service is 
completely consistent with the medical evidence of record.  

Essentially, the medical evidence of record shows no 
aggravation of a left arm disability in service.  The only 
remaining evidence that the veteran's left arm disability was 
aggravated during active service consists of statements from 
the veteran and his sister.  Since the determinative issue in 
this case involves medical causation, competent medical nexus 
evidence is required.  The veteran and his sister are 
competent as laypersons to report that on which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that they 
have specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disorders.  See Grottveit v. Brown , 5 Vet. App. 91. 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's contentions are not competent 
medical evidence that his preexisting disorder was aggravated 
in service.

As previously noted, the CAVC has stated that the standard of 
proof for rebutting the presumption of soundness is evidence 
that is clear and unmistakable, i.e., undebatable.... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
127-128.  

Based upon the above information, the Board finds that the 
only medical evidence pertaining the issue of aggravation is 
the February 2004 VA examination report, which indicates that 
the veteran's preexisting left arm disability was not 
aggravated in service.  There is no medical evidence to the 
contrary.  Thus, the Board finds that when all the competent 
evidence is viewed as a whole, it clearly and unmistakably 
establishes that the preexisting left arm disability was not 
aggravated during active service.  Consequently, the 
presumption of soundness is rebutted in this case.  

The Board also finds that it is not necessary to address the 
issue of aggravation under the provisions of 38 U.S.C.A. 
§ 1153 and 38 C.F.R. § 3.306(b).  These provisions do not 
have an impact on this case because the Board has already 
determined under 38 U.S.C.A. § 1111 that the evidence clearly 
and unmistakably demonstrates that the veteran's left arm 
disability was not aggravated by active service.  VAOGCPREC 
3-2003.  

In short, the Board concludes that a left arm disability 
preexisted active service and was not aggravated during 
active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137; 
38 C.F.R. §§ 3.30, 3.304 (2004).  


ORDER

Entitlement to service connection for left high ulnar nerve 
palsy (left arm disability) is denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


